Citation Nr: 0216171	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a corneal scar as 
residual of trauma to the left eye.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active service from July 1956 to May 1958.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a July 2001 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for a corneal scar as residual of trauma 
to the left eye.


FINDING OF FACT

A left eye disorder did not have its onset in service nor is 
a current scar of the cornea of the left eye attributable to 
any inservice injury or experience.


CONCLUSION OF LAW

A corneal scar as residual of trauma to the left eye was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

An examination in September 1952 for enlistment in the naval 
reserve showed that the veteran had partial color blindness; 
no eye diseases were noted.  An examination in June 1956 for 
service entrance shows that the veteran had defective color 
perception; no eye diseases were noted.  He was examined at 
an eye clinic in October 1957, complaining that his eyes 
became tired after reading for about 1/2 hour.  An 
ophthalmoscopy was negative.  A prescription for eye glasses 
was written.  Service medical records are devoid of 
references to eye injuries or diseases.  When the veteran was 
examined in May 1958 for service separation, no eye 
abnormalities, other than defective color vision, were 
detected; uncorrected visual acuity was 20/20.  

An original claim for service connection for a left eye 
disorder was received in December 1998.  Therein, the veteran 
reported treatment for an eye problem in Cuba or Puerto Rico.  
In a statement in support of the claim, the veteran noted 
that he was treated at a service department infirmary around 
1957 for an eye injury.  He was given an eye patch for three 
or four days.  The scar from this eye injury had produced a 
blurring of vision which had been present ever since the eye 
injury.  

A statement, dated in March 1999, was received from Gary T. 
Brotherson, M.D.  Examination showed corneal scleral scar 
tissue on the left cornea.

A report, dated in March 1999, was received from Anthony D. 
Sala II, D.O.  The veteran gave a history of getting hit in 
the left eye years ago, approximately 1957, with a ceramic 
tile.  This incident left a permanent scar on his cornea 
which apparently had not caused any permanent effect on his 
vision.  The impressions included old corneal scar  OS, no 
effect on acuity.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the December 2001 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and essentially 
notified the appellant of evidence needed to prevail on the 
claim.  Also, in a letter dated in April 2001, the RO 
specifically informed the veteran of the VCAA and its 
requirements and of what information he needed to provide in 
the event that there were outstanding private treatment 
records that VA needed to retrieve.  The veteran was 
alternately advised that he could obtain the records himself 
and send them to the RO.  Further, he was advised that the RO 
would obtain VA medical records identified by the veteran.  
Service medical records were obtained and entered into the 
claims folder.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by VA, has been met.  See Quartuccio 
v. Principi, 16 Vet App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Pertinent postservice medical records have been associated 
with the record.    

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Service 
medical records are negative for any complaints, findings, or 
diagnosis referable to a left eye injury or to a disease of 
the left eye.  Reports from private physicians first show 
that the veteran had a scar of the left cornea more than four 
decades after service.  These reports contain no medical 
opinion relating the veteran's corneal scar of the left eye 
to service.  

The veteran is competent to state that he sustained a left 
eye injury during service.  Lanyo v. Brown, 6 Vet. App. 465 
(1994).  However, his statement linking a corneal scar of the 
left eye to claimed inservice trauma amounts to an opinion 
about a matter of medical causation.  As a lay person, the 
veteran is not competent to offer a medical opinion regarding 
the diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, the veteran's 
assertion is the only evidence linking his current scar of 
the left cornea to service.  No competent medical evidence 
has been presented showing that the corneal scar of the left 
eye is related to service.  The statement from Dr. Sala did 
not contain such an opinion; rather, the physician merely 
reiterated the veteran's history of an eye injury in service.  
In summary, the evidence does not establish that a corneal 
scar of the left eye had its onset in service or is 
attributable to service.  Accordingly, no basis is provided 
for a grant of service connection for a corneal scar, claimed 
as residual of trauma to the left eye.

For all the foregoing reasons, the claim for service 
connection for a corneal scar as residual of trauma to the 
left eye must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a corneal scar as residual of trauma 
to the left eye is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

